DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/25/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1-4 and 6-9 over Shioya have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 5 and 10 over Shioya have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10		
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			5 and 10
Amended claims: 				1, 4, 6, and 9
New claims: 					None
Claims currently under consideration:	1-4 and 6-9
Currently rejected claims:			1-4 and 6-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shioya (US 2005/0147728; previously cited).
Regarding claim 1, Shioya teaches a method comprising the step of adding green coffee bean extract ([0008], [0011]-[0012]) and a vegetable-derived or fruit-derived flavor substance to a flavored article ([0009]); wherein the plant extract comprises at least one cyclohexanecarboxylic acid (corresponding to chlorogenic acids) ([0011]).  Shioya also teaches that the flavored article is a beverage that has its pH controlled through the addition of edible organic acids ([0022]) such as malic acid, tartaric acid, citric acid, and lactic acid ([0015]) and that an amount of malic acid, tartaric acid, citric acid, and lactic acid higher than 15 wt% of the flavored article will result in an overly acid flavor ([0019]), which implies that amounts up to 15 wt% would result in an acceptable/enhanced flavor or sourness and that any content of malic acid, tartaric acid, citric acid, and/or lactic acid enhances the sourness of a flavored article as compared to the same flavored article not comprising at least one of the acids.   Therefore, the method of Shioya enhances the sourness of a flavored article and effectively discloses a range of suitable concentrations that achieve the enhanced sour taste, thus rendering the claimed range obvious.  
Regarding claim 2, Shioya teaches the invention as disclosed above in claim 1, including the at least one cyclohexanecarboxylic acid is selected from the group consisting of 5-caffeoylquinic acid (5-CQA), 3-caffeoylquinic acid (3-CQA), 4-caffeoylquinic acid ( 4-CQA), 3,4-dicaffeoylquinic acid (3,4-diCQA), 3,5-dicaffeoylquinic acid (3,5-diCQA), 4,5-dicaffeoylquinic acid ( 4,5-diCQA), 3-feruloylquinic acid (3-FQA), 4-feruloylquinic acid (4-FQA), 5-feruloylquinic acid (5-FQA), 3,4-caffeoylferuloylquinic acid (3,4-CFQA), 3,4-feruloylcaffeoylquinic acid (3,4-
Regarding claim 3, Shioya teaches the invention as disclosed above in claim 1, including the at least one cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) ([0011]).
Regarding claim 4, Shioya teaches the invention as disclosed above in claim 1, including the olfactory effective amount of the at least one cyclohexanecarboxylic acid is 500-100,000 ppm (corresponding to 0.05-10 wt.%) ([0014]), which overlaps the claimed range.
Regarding claim 6, Shioya teaches a method comprising the step of adding at least one cyclohexanecarboxylic acid (corresponding to chlorogenic acids) ([0008]) and a vegetable-derived or fruit-derived flavor substance to a flavored article ([0009]).  Shioya also teaches that the flavored article is a beverage that has its pH controlled through the addition of edible organic acids ([0022]) such as malic acid, tartaric acid, citric acid, and lactic acid ([0015]) and that an amount of malic acid, tartaric acid, citric acid, and lactic acid higher than 15 wt% of the flavored article will result in an overly acid flavor ([0019]), which implies that amounts up to 15 wt% would result in an acceptable/enhanced flavor or sourness and that any content of malic acid, tartaric acid, citric acid, and/or lactic acid enhances the sourness of a flavored article as compared to the same flavored article not comprising at least one of the acids.   Therefore, the method of Shioya enhances the sourness of a flavored article and effectively discloses a range of suitable concentrations that achieve the enhanced sour taste, thus rendering the claimed 
Regarding claim 7, Shioya teaches the invention as disclosed above in claim 6, including the at least one cyclohexanecarboxylic acid is selected from the group consisting of 5-caffeoylquinic acid (5-CQA), 3-caffeoylquinic acid (3-CQA), 4-caffeoylquinic acid ( 4-CQA), 3,4-dicaffeoylquinic acid (3,4-diCQA), 3,5-dicaffeoylquinic acid (3,5-diCQA), 4,5-dicaffeoylquinic acid ( 4,5-diCQA), 3-feruloylquinic acid (3-FQA), 4-feruloylquinic acid (4-FQA), 5-feruloylquinic acid (5-FQA), 3,4-caffeoylferuloylquinic acid (3,4-CFQA), 3,4-feruloylcaffeoylquinic acid (3,4-FCQA), 3,5-caffeoylferuloylquinic acid (3,5-CFQA), 3,5-feruloylcaffeoylquinic acid (3,4-FCQA), 4,5-caffeoylferuloylquinic acid (4,5-CFQA), 4,5-feruloylcaffeoylquinic acid (4,5-FCQA), and combinations thereof ([0011]).
Regarding claim 8, Shioya teaches the invention as disclosed above in claim 6, including the at least one cyclohexanecarboxylic acid is 5-caffeoylquinic acid (5-CQA) ([0011]).
Regarding claim 9, Shioya teaches the invention as disclosed above in claim 6, including the olfactory effective amount of the at least one cyclohexanecarboxylic acid is 500-100,000 ppm (corresponding to 0.05-10 wt.%) ([0014]), which overlaps the claimed range.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-4 and 6-9 over Shioya: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claims 1 and 6 to incorporate the specific concentration of acid in the flavored article recited by original claims 5 and 10, respectively.  Applicant then argued that Shioya does not disclose a flavored article having the concentration of malic acid, tartaric acid, citric acid, and/or lactic acid as now required by claims 1 and 6 as Shioya teaches a much higher concentration; therefore, amended claims 1 and 5 are not anticipated by Shioya or by their dependent claims (Applicant’s Remarks, page 6, paragraphs 2-4).
However, Shioya teaches a flavored article that comprises chlorogenic acid and (a) at least one acid selected from the group consisting of malic acid, tartaric acid, citric acid, and lactic acid; and/or (b) at least one vegetable-derived or fruit-derived flavor substance ([0007]-[0009]).  Shioya also teaches that the flavored article is a beverage that has its pH controlled through the addition of edible organic acids ([0022]) such as malic acid, tartaric acid, citric acid, and lactic acid ([0015]) and that an amount of malic acid, tartaric acid, citric acid, and lactic acid higher than 15 wt% of the flavored article will result in an overly acid flavor ([0019]), which implies that amounts up to 15 wt% would result in an acceptable/enhanced sourness and that any content of malic acid, tartaric acid, citric acid, and/or lactic acid enhances the sourness of a flavored article as compared to the same flavored article not comprising at least one of the acids.  Therefore, the method of Shioya comprising the step of adding chlorogenic acid and at least one vegetable-derived or 

Claim Rejections – 35 U.S.C. §103 of claims 5 and 10 over Shioya: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Shioya discourages using the acids in the low concentration recited by present claims 1 and 6 as Shioya teaches that a concentration lower than 0.25 wt% of the beverage will not sufficiently improve the astringency or bitterness brought by the hydroxycarboxylic acid(s).  Applicant stated that the Office suggested that a skilled artisan would lower the concentration of the acid below the content disclosed by Shioya and add more chlorogenic acid, which would contradict the explicit teaching of Shioya.  Due to this reasoning, Applicant concluded that Shioya cannot establish a prima facie case of obviousness as to original claims 5 and 10 (and now present claims 1 and 6) (Applicant’s Remarks, page 6, paragraph 6-page 7, paragraph 1).
However, as described above, the method of Shioya comprising the step of adding chlorogenic acid and at least one vegetable-derived or fruit-derived flavor substance to a flavored article and using an acid to control the pH of the beverage teaches an amount of the at least one acid in a concentration that overlaps the claimed concentration previously recited in original claims 5 and 10 and now recited by present claims 1 and 6.  Since the prior art has been shown to render obvious all features as required by present 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791